Title: To Thomas Jefferson from David Jackson, Jr., 19 July 1802
From: Jackson, David, Jr.
To: Jefferson, Thomas


          
            Honored Sir
            Philada. July 19th. 1802
          
          By the decease of the late worthy Mr Vancleve, a vacancy takes place in the board of Commissioners of Bankruptcy, an appointment to which vacancy if not already made would confer a perpetual obligation upon me—
          I have communicated this my application to no person, highly disapproving the practice of many in procuring names recommendatory of their appointment—
          I am personally known to a large proportion of our leading republican friends, also well known to the present commissioners of Bankruptcy, particularly Mr. Sergeant, who was a fellow collegian of mine. I am settled with a wife & family around me, in the pursuit of a mercantile occupation for a livelihood, and were I to suggest my intentions to my friends Governor McKean, or Mr Charles Thomson, who is an uncle of mine by marriage, I have no doubt, but that I could have procured every recommendation I could wish; but respected Sir, I wish my Integrity & Character to be my sole recommendation
          ever your friend
          
            David Jackson
            Son of the late Dr David Jackson.
          
        